COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-13-00239-CV


DEBORAH BELL                                                         APPELLANT

                                         V.

DANNY L. HANEY                                                       APPELLEES


                                     ------------

          FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On February 28, 2014, we notified appellant that her brief had not been

filed as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R.

App. P. 38.6(a). We stated we could dismiss the appeal for want of prosecution

unless appellant or any party desiring to continue this appeal filed with the court

within ten days a response showing grounds for continuing the appeal. See Tex.

R. App. P. 42.3. We have not received any response.


      1
       See Tex. R. App. P. 47.4.
      Because appellant's brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

                                                  PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: March 27, 2014




                                    2